Citation Nr: 1735557	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder, to include major depressive disorder not otherwise specified (NOS) with alcohol abuse in reported remission and cocaine dependence in reported fully early remission, excluding periods of temporary total ratings due to hospitalization, during which time a 100 percent evaluation is in effect.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1980 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

Throughout the appeal period, the Veteran's acquired psychiatric disorder most closely approximated social and occupational impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for an acquired psychiatric disorder are met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's acquired psychiatric disorder is currently assigned a 30 percent disability rating under Diagnostic Code 9434, as Major Depressive Disorder. 38 C.F.R. § 4.130 (2016).  Major Depressive Disorder, and the Veteran's other acquired psychiatric disorders, are evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2016). 

The Veteran's representative argues that the evidence of record clearly demonstrates that the severity, frequency, and duration of the Veteran's psychological symptoms most closely approximate a disability rating of 70 percent.  The Board agrees.

The evidence of record demonstrates that the frequency, severity, and duration of the Veteran's psychological symptoms exceed the level of those contemplated by the 30-percent rating criteria.  Specifically, during the entire period on appeal, excluding periods of temporary total ratings, the Veteran has experienced depressed mood, chronic sleep impairment, and consistent disturbances of motivation and mood.  See VA Examinations.  He has also reported flattened affect,  panic attacks, short term memory loss, difficulty maintaining relationships, and recurring auditory hallucinations.  See July 2013 and September 2015 Statements in Support of Claim.  The Veteran reported difficulty adapting to stressful situations such as the death of his mother, which led to impulsive behavior, including substance abuse relapse.  Medical treatment records have also shown that the Veteran has had suicidal ideation.  See March 2013VA Treatment Record, August 2015 VA Examination, and October 2016 VA Treatment Record.  

Additionally, the Veteran has received inpatient care due to his mental health condition and accompanying substance abuse issues on more than on occasion.  His most recent hospitalization ended in March 2017.  Inpatient treatment is a strong indication that the Veteran's psychiatric symptomatology is not intermittent as contemplated by a 30 percent evaluation.  It is indicative of a more severe condition.  

The Board finds that the Veteran has exhibited multiple symptoms specifically listed in the 70-percent rating criteria, including near continuous depression affecting the ability to function independently; appropriately, and effectively; impaired impulse control, and difficulty in adapting to stressful circumstances. 38 C.F.R. §. 4.130, DC 9434.

Although the evidence of record, to include VA examinations, shows the Veteran exhibits some symptoms that are characteristic of impairment with reduced reliability and productivity, the frequency, severity, and duration of a majority of his psychiatric symptoms overwhelmingly demonstrate that he suffers from occupational and social impairment with severe deficiencies in judgement, thinking, and mood. See 38 C.F.R. §§ 4.126, 4.130; see also Vazquez-Claudio v: Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002); 38 C.F.R. § 4.7 (2016) ("the higher evaluation will be assigned if the disability picture more nearly approximately the criteria required or that rating."). 

However, the Veteran does not exhibit total social and occupational impairment required for a 100 percent rating.  The August 2015 VA examiner noted that the Veteran was engaged in vocational rehabilitation and was doing well.  He did not quit his prior job due to mental health issue and that his symptoms would not suggest that the depression would impair his ability to obtain or sustain employment.  Moreover, the Veteran has a relationship with a girlfriend/partner, as indicated in both the August 2015 examination and U.S. Veterans Initiative report.  Thus, the criteria for a 100 percent rating are not met.


ORDER

A rating of 70 percent for an acquired psychiatric disability is granted for the entire appeal period.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


